Citation Nr: 0814467	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  02-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1961 to July 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied service connection 
for a bilateral foot disability.  

In December 2003, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In May 2004 the Board remanded this case for additional 
procedural and evidentiary development.  A supplemental 
statement of the case (SSOC) was issued in February 2008.  
The case is once again before the Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The Board's May 2004 remand requested that the Veterans 
Benefits Administration (VBA) contact the Westside VA Medical 
Center (VAMC) in Chicago and obtain copies of the veteran's 
treatment records from 1963 to the present.  In the event 
that such treatment records did not exist, a finding that the 
records were unavailable was to be added to the veteran's 
claims folder. 

The record indicates that VBA made several attempts to obtain 
copies of the veteran's treatment records.  While the VAMC 
submitted copies of the veteran's medical records from 1991 
to the present, the record does not contain copies of the 
veteran's medical records from 1963-1991.  Despite VBA's 
request that it be notified in writing if the veteran's 
records were unavailable, or if no such records could be 
found or if they were destroyed, there was no such response 
from the VAMC.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  While the Board acknowledges 
that VBA made several attempts to locate the missing medial 
records, there is no evidence in the file that such records 
do not exist or that further attempts to locate them would be 
futile.  Because the Board's remand instructions have not 
been complied with, the case must be remanded so that this 
may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact VAMC Westside and 
determine whether treatment records from 
1963 to 1991 exist, if such records are 
found to exist, copies should be obtained.  
All attempts to locate and obtain these 
records should be documented in the 
veteran's claims folder.  In the event 
that such treatment records do not exist 
or copies cannot be obtained, this must be 
specifically documented in the claims 
folder. 

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



